Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered November 29, 2000, convicting him of criminal possession of a controlled substance in the first degree, criminal possession of a weapon in the fourth degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentencing.
Ordered that the judgment is affirmed.
The issue raised on appeal is unpreserved for appellate review and, under the circumstances of this case, we decline to reach it in the exercise of our interest of justice jurisdiction. Ritter, J.P., Altman, S. Miller and Townes, JJ., concur.